
	
		III
		111th CONGRESS
		2d Session
		S. RES. 697
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2010
			Mr. Brown of Ohio
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 15th anniversary of the
		  Dayton Peace Accords.
	
	
		Whereas on December 14, 1995, the Dayton Peace Accords
			 established peace and ended the war on the Balkan Peninsula in which more than
			 2,000,000 people were displaced and thousands were killed;
		Whereas peace treaty negotiations began November 1, 1995,
			 at Wright-Patterson Air Force Base in Dayton, Ohio, and concluded there on
			 November 21, 1995, when Bosnia and Herzegovina, Croatia, and Serbia agreed to
			 settle all war conflicts;
		Whereas after 21 days of negotiations, the peace treaty
			 negotiations successfully concluded with a peace treaty that was accepted by
			 all parties;
		Whereas the Dayton, Ohio, community provided outstanding
			 security during the peace treaty negotiations;
		Whereas the conclusion of the Dayton Peace Accords was a
			 successful effort of the North Atlantic Treaty Organization led by the United
			 States, with outstanding cooperation from the Russian Federation, Germany,
			 France, and the United Kingdom;
		Whereas the Dayton Peace Accords were the result of, and
			 showed the success of, strong joint North Atlantic Treaty Organization efforts
			 to promote and establish peace, security, and prosperity;
		Whereas the signatories to the Dayton Peace Accords made a
			 commitment to fully respect human rights and the rights of refugees and
			 displaced persons;
		Whereas the Dayton Peace Accords transformed Bosnia and
			 Herzegovina from a country mired in a war based on ethnic and religious
			 differences into a country engaged in an intense, but peaceful, struggle over
			 the manner by which to form an independent and stable country;
		Whereas the United States Agency for International
			 Development and other bilateral and multilateral agencies and organizations
			 made large investments to build a strong and independent media in Croatia,
			 Serbia, and Bosnia and Herzegovina;
		Whereas the Dayton International Peace Museum honors the
			 Dayton Peace Accords and offers nonpartisan educational programs and
			 exhibitions featuring the themes of nonviolent conflict resolution, social
			 justice, international relations, and peace;
		Whereas the people of the State of Ohio and the Dayton
			 region facilitated and strongly supported the implementation of the Dayton
			 Peace Accords, as well as promoted the peaceful democratization of the deeply
			 divided country of Bosnia and Herzegovina;
		Whereas stability and prosperity were fostered by the
			 State of Ohio through the establishment of an exemplary relationship between
			 the Ohio National Guard and the Armed Forces of Serbia;
		Whereas the Dayton Literary Peace Prize, established in
			 2006, remains the only literary peace price in the United States and follows
			 the legacy of the 1995 Dayton Peace Accords by acknowledging writers who
			 advance peace through literature;
		Whereas the city of Dayton and the city of Sarajevo have
			 built a solid relationship as Sister Cities, and many other organizations in
			 the region, such as the University of Dayton and the Friendship Force, have
			 built strong relationships with the people of Bosnia and Herzegovina through
			 programs and exchanges; and
		Whereas while progress remains to be made in refining the
			 governance structures of Bosnia and Herzegovina, the Dayton Peace Accords
			 successfully established peace, restored human dignity, and laid the foundation
			 for future progress in Bosnia and Herzegovina: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 15th anniversary of the Dayton Peace Accords;
			(2)acknowledges the
			 challenges Bosnia and Herzegovina still face and commends the socioeconomic and
			 political progress that is being made in Bosnia and Herzegovina;
			(3)encourages the
			 Government of Bosnia and Herzegovina to adhere to the membership requirements
			 of the North Atlantic Treaty Organization so that Bosnia and Herzegovina may
			 join the alliance without delay;
			(4)encourages the
			 further integration and cooperation of European countries with the goal of
			 establishing peace and economic prosperity for all of the people of
			 Europe;
			(5)renews the
			 commitment of the United States to support the people of Bosnia and
			 Herzegovina;
			(6)urges the
			 continuation of constitutional reforms, market-based economic growth, and
			 improved dialogue between the people of Bosnia and Herzegovina and the elected
			 Government of Bosnia and Herzegovina; and
			(7)encourages the
			 United States Air Force to take appropriate measures to provide historical
			 interpretation of the site of the Dayton Peace Accords to educate the public on
			 the historical significance of the Dayton Peace Accords and the importance of
			 negotiation in world peace.
			
